Citation Nr: 1508583	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  11-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss prior to February 14, 2007; and entitlement to a rating higher than 10 percent from February 14, 2007 to January 12, 2010; and, higher than 50 percent disabling from January 13, 2010.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to September 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur Georgia.  In that rating decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating for the hearing loss, effective from April 11, 2005.  

In October 2006 correspondence to the RO, the Veteran expressed disagreement with the assignment of an initial noncompensable rating assigned for the service-connected bilateral hearing loss.  

In a March 2007 Decision Review Officer (DRO) Decision, the noncompensable disability rating for the service-connected bilateral hearing loss was increased to 10 percent, effective from February 14, 2007; this was not a complete grant of benefits sought on appeal, and there is no clear indication from the Veteran that he wished to withdraw his appeal.  The RO, however, considered the grant of 10 percent for the hearing loss to satisfy the Veteran's appeal.  

In June 2009, the Veteran subsequently contacted the RO to request the status of his appeal.  In July 2009 correspondence, the RO incorrectly notified the Veteran that his notice of disagreement was not timely and that the September 2006 and March 2007 rating decisions were final.  

The RO subsequently adjudicated a claim asserting clear and unmistakable error in the September 2006 and March 2007 rating decisions.  Those claims were denied in a November 2009 rating decision which the Veteran timely appealed to the Board.  

In November 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In a December 2014 decision, the Board concluded that the Veteran's October 2006 correspondence constituted a valid and timely NOD to the September 2006 rating decision granting service connection with a noncompensable rating for hearing loss.  The Board further concluded that the September 2006 rating decision granting service connection for bilateral hearing loss with an initial noncompensable disability rating effective from April 11, 2005; and, the March 2007 rating decision granting an increased disability rating to 10 percent for hearing loss effective from February 14, 2007, are not final.  As such, the Board remanded the issue currently on appeal back to the RO for the RO to issue a Statement of the Case and allow the Veteran an appropriate amount of time to submit a substantive appeal.  

Instead of issuing a Statement of the Case as to the issue of entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss prior to February 14, 2007; and entitlement to a rating higher than 10 percent from February 14, 2007 to January 12, 2010; and, higher than 50 percent disabling from January 13, 2010, the RO issued a supplemental statement of the case (SSOC) in December 2014.  In so doing, the RO already considered the issue to be on appeal even though the Veteran never received an SOC and never submitted a substantive appeal.  By issuing an SSOC rather than an SOC, the Veteran is not notified of the need to file a timely substantive appeal (because an SSOC is generally issued after a substantive appeal to the Board).

Despite this error, the Board can reasonably infer the Veteran's intentions with regard to this claim, and there is no reason to believe that the Veteran would not have submitted a timely substantive appeal had the RO correctly issued an SOC rather than an SSOC.  Moreover, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected. See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  In light of the foregoing, the Board has jurisdiction to address the current appeal.

Also, as pointed out in the December 2014 SSOC, the Veteran received notice of the law and regulation governing increased ratings for hearing loss in a March 2011 SOC (which addressed the CUE claims).  As such, the Veteran is not prejudiced in this regard.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the effective date of service connection, and prior to January 13, 2010, it is factually ascertainable that the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores has been no worse than Level VI hearing in the right ear and Level IV hearing in the left ear.  

2.  Between January 13, 2010 and March 17, 2010, it is not factually ascertainable that the criteria for the assignment of a disability rating in excess of 50 percent for the hearing loss have been met.  

3.  Since March 18, 2010, the Veteran's numeric designation of hearing impairment based on pure tone threshold average and speech discrimination scores using the Maryland CNC Word List, has been no worse than Level XI in the right ear and Level VIII in the left ear.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating, but no higher, have been met for the service-connected bilateral hearing loss since the effective date of service connection and prior to January 13, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2014).  

2.  Between January 13, 2010 and March 17, 2010, the criteria for the assignment of a disability rating in excess of 50 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2014).  

3.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 70 percent rating, but no higher, have been met for the service-connected bilateral hearing loss since March 18, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.85, Diagnostic Code 6100, 4.86 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

A notice letter in compliance with 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159(b) was sent to the Veteran in July 2005 in response to the Veteran's claim for service connection for hearing loss.  The previously denied claim of service connection for hearing loss was ultimately reopened and granted.  The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's pertinent VA outpatient treatment including a VA audiology consult from March 2005.  He was also afforded VA examinations in September 2005, May 2006, February 2007, January 2010; and private audiology examinations in March 2006 and March 2010.  With the exception of the February 2007 and January 2010 VA audiometric testing, as explained in detail below, the examinations are adequate because the examiners discussed his medical history, assessed his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Further, as explained above, there has been substantial compliance with the Board's December 2014 remand directives, insofar as the RO adjudicated the claim for higher ratings for the hearing loss in the first instance.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Increased Rating - Hearing Loss

By a September 2006 rating decision, the RO granted service connection for the Veteran's bilateral hearing loss disability and assigned a noncompensable disability rating effective from April 11, 2005.  The noncompensable rating was increased to 10 percent effective from February 14, 2007, and then further increased to 50 percent, effective from January 13, 2010.  On appeal, the Veteran asserts that a compensable rating is warranted since the effective date of service connection based on findings from a March 2005 VA audiology consultation report.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board considers the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Sec. 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average pure tone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Results from the March 2005 VA audio consult are as follows, with pure tone thresholds recorded in decibels:





HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
55
75
95
65
LEFT
40
60
60
80
60

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 76 percent in the left ear.  Notably, the examiner does not specifically indicate whether the speech recognition scores were obtained using the Maryland CNC Word List, but Board will resolve all doubt in the Veteran's favor and find that the Maryland CNC was used because the audiologist did not indicate otherwise and the testing was provided by VA.  

The average of the pure tones between 1000-4000 Hz was 65 decibels for the right ear and 60 decibels for the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of VI for the right ear and IV for the left ear.  Such a degree of hearing loss warrants a 20 percent evaluation under Table VII.  Id.  The alternative rating scheme for exceptional patterns of hearing impairment is inapplicable here.  See 38 C.F.R. § 4.86.  

VA examinations in September 2005 and May 2006 showed a pattern of hearing loss that is less severe than what is shown in March 2005.  The September 2005 audiometric testing revealed an average of the pure tone thresholds between 1000-4000 Hz of 65 in the right ear and 62 in the left ear.  Speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  The May 2006 audiometric testing revealed an average of pure tone thresholds between 1000-4000 Hz of 65 in both ears.  Speech recognition ability was the same at 88 percent in the right ear and 92 percent in the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of III for the right ear and II for the left ear.  Such a degree of hearing loss warrants a noncompensable evaluation under Table VII.  

Findings from a private audiogram from March 2006 are more consistent with the March 2005 findings, although, again, it is not clear as to whether the speech discrimination scores are based on the Maryland CNC Word List.  Again, though, there is no indication that a different word list was used so the Board will again resolve all doubt in the Veteran's favor in this regard.  

The average pure tone threshold between 1000-4000 Hz is 67.5 (rounded up to 68) in the right ear and 66.25 (rounded down to 66) in the left ear.  Speech recognition ability was 60 percent in the right ear and 80 percent in the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and IV for the left ear.  Such a degree of hearing loss warrants a 20 percent evaluation under Table VII.  
While it is not clear whether the private audiometric testing complies with VA regulations, it does lend credibility to the findings from March 2005.  Moreover, the March 2005 audiologist did not indicate that the test results may be inaccurate or invalid.  As such, the Board finds, in resolving all doubt in the Veteran's favor, that the criteria for the assignment of a 20 percent rating are warranted since the effective date of service connection.  

A VA audiogram from February 2007 reveals findings compatible with a 10 percent rating, but during this period the Veteran continued to report that his hearing was deteriorating further, and the testing shows a decline in his hearing.  See February 14, 2007 audiogram.  Moreover, the audiogram from February 14, 2007 specifically notes that speech discrimination scores were obtained using the CIDW-22 material, and not the required Maryland CNC Word List.  Thus, the Board must find that this test is not valid for rating purposes.  

Results from a January 6, 2010 VA audiogram are of record; however, as with the February 2007 audiogram, this test also used the CIDW-22 material to obtain speech discrimination scores.  Because there is affirmative evidence that the required Maryland CNC Word List was not used, the January 6, 2010 audiogram results are not valid for rating purposes.  

Finally, a private audiology examination report from March 2010 shows the following, with pure tone thresholds recorded in decibels:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
70
80
100
105
89
LEFT
60
80
95
105
85

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and 76 percent in the left ear.  Significantly, the examiner specifically noted the use of the Maryland CNC Word List in obtaining the speech discrimination scores.  Thus, the examination is valid for VA rating purposes.  These findings show an exceptional pattern of hearing in both ears because the thresholds 1000 Hz through 4000 Hz are all 55 decibels or higher bilaterally.  As such, 38 C.F.R. § 4.86 allows of Table VI or Via, whichever results in the higher numeral.  

The average of the pure tones between 1000-4000 Hz was 88.75 (rounded up to 89) decibels for the right ear and 85 decibels for the left ear.  Using Table VI at 38 C.F.R. § 4.85, the Veteran received a numeric designation of XI for the right ear and V for the left ear, which result in a 40 percent evaluation.  However, using Table VI at 38 C.F.R. § 4.86 for exceptional pattern of hearing, the Veteran receives a numeric designation of VIII for the right ear and VIII for the left ear.  Thus, it is more advantageous to use Table VIA rather than VI in this case, with respect to the left ear.  Applying the numeric designations of XI for the right ear (from Table VI) and VIII (from Table VIA) for the left ear warrants a 70 percent evaluation under Table VII.  Id.  

Thus, as of March 18, 2010, the date of the examination, the criteria for the assignment of a 70 percent rating is warranted for the Veteran's hearing loss.  

A VA examiner must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

In this regard, the March 2010 examiner noted the Veteran's reported functional impairment due to the hearing loss, which has remained fairly consistent throughout the appeal period.  The Veteran reports that he cannot carry on a conversation in a large crowd, cannot hear the door bell, and has difficulty hearing the telephone ring.  He has trouble hearing the television and has to turn up the volume.  

There is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing conversations and television, and the ringing of the telephone and doorbell.  The objective findings on examination, however, do not allow for the assignment of ratings higher than those assigned in this case.  The Board is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss, and is without authority to grant a higher rating in this case.  

In exceptional cases, an extraschedular rating may be awarded.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria.  The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  The regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds were analyzed in that context. 
Accordingly, the severity, frequency, and kind of symptoms the Veteran's disability manifests are contemplated by the rating criteria - specifically the Veteran has difficulty hearing due to his hearing loss disability.  The symptom of the Veteran's service-connected hearing loss disability is hearing loss, and the level of loss is adequately compensated in the disability ratings assigned, and he does not have symptoms associated with this disability that have been left uncompensated or unaccounted for the by the assignment of the schedular rating.  Therefore, this case does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards.  Referral for consideration of an extraschedular rating is therefore not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not alleged that he is unemployable due to his service-connected hearing loss, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).




	(CONTINUED ON NEXT PAGE)
ORDER

An initial 20 percent rating, but no higher, is granted for the service-connected hearing loss from the effective date of service connection and prior to January 13, 2010, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for the service-connected bilateral hearing loss between January 13, 2010 and March 17, 2010 is denied.  

A 70 percent rating, but no higher, is granted for the service-connected bilateral hearing loss since March 18, 2010, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


